Citation Nr: 1750672	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, including as due to a left knee disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, and if so, whether service connection is warranted.

5.  Entitlement to service connection for L4-S1 radiculopathy of the left lower extremity with muscle atrophy.

6.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression.

7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to service-connected diabetes mellitus or herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claims of service connection for PTSD and for a left foot disability. The Agency of Original Jurisdiction (AOJ) also determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claims for bilateral hearing loss, a left knee disability (which was characterized as a left leg condition (also claimed as a left leg injury)), a right knee disability, including as due to a left knee disability (which was characterized as a right leg condition (also claimed as a right leg injury)), and for a low back disability (which was characterized as degenerative changes of the back and low back pain).

This matter also is on appeal from a September 2008 rating decision in which the AOJ denied, in pertinent part, the Veteran's claim of service connection for peripheral neuropathy of the bilateral upper extremities, including as due to service-connected diabetes mellitus or herbicide exposure, and for L4-S1 radiculopathy of the left lower extremity with muscle atrophy (which was characterized as left L5-S1 radiculopathy with muscle atrophy (claimed as peripheral neuropathy of the lower extremities)). 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in February 2012 and a copy of the hearing transcript is of record.  At that hearing, the Veteran and his service representative clarified that he was seeking to reopen previously denied service connection claims for a left knee disability and for a right knee disability, including as due to a left knee disability. He also clarified that he was not seeking service connection for disabilities in his legs.  Thus, these issues have been recharacterized as stated on the title page of this decision.

This appeal was previously remanded by the Board in July 2012 and January 2013 for further development.  

As discussed in both prior remands, the Veteran's initial claim of service connection for PTSD was expanded to include service connection for an acquired psychiatric disability other than PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

While on remand, in a June 2017 rating decision, the AOJ granted service connection for PTSD.  However, the appeal for an acquired psychiatric disorder other than PTSD remained on appeal and is addressed below. 

Regarding the issues of whether new and material evidence has been presented to reopen claims for bilateral hearing loss, bilateral knees, and a back disability, the Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss, left and right knee disabilities, and a low back disability are as stated on the title page.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).

The Board acknowledges that military personnel records were added to the record in April 2015.  These records, however, are not pertinent to the claims that the Veteran seeks to reopen.  As such, the appropriate course is to consider whether new and material evidence has been presented to reopen the claims. 

The Board also notes that following the issuance of the most recent supplemental statement of the case (SSOC), additional VA treatment records and VA examination reports (dated in July 2017) were added to the record.  The additional VA treatment records are not relevant to the present claims.  The VA examination reports are not relevant to most of the issues on appeal.  To the extent that the VA peripheral nerves examination report addresses lower extremity radiculopathy, the Veteran is not prejudiced by the Board reviewing the report in connection with the appeal for left lower extremity radiculopathy.  In this regard, the July 2017 VA examination report supports the claim and the Board is able to grant the claim below.  For these reasons, the Board may proceed without AOJ review of the additional records. 

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities as well as service connection for a left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By an October 2002 rating decision, the AOJ denied the Veteran's claim for service connection for bilateral hearing loss; he was advised of the AOJ's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the AOJ's October 2002 decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the AOJ's October 2002 rating decision is cumulative or redundant of the evidence of record at the time of that decision, and does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss. 

4.  By a September 2004 rating decision, the AOJ denied the Veteran's claim for service connection for left and right knee disorders as well as a low back disorder; he was advised of the AOJ's decision, and of his appellate rights.

5.  The Veteran did not initiate an appeal of the AOJ's September 2004 decision within one year; nor was any new and material evidence received within a year.

6.  With respect to the right and left knee disorders, additional evidence received since the AOJ's September 2004 decision is cumulative or redundant of the evidence of record at the time of that decision and does not relate to an unestablished fact necessary to substantiate the claim for service connection.

7.  With respect to the low back disorder, additional evidence received since the AOJ's September 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.

8.  The evidence is at least in relative equipoise as to whether the Veteran's lumbar disc disease was incurred in service.  

9.   The Veteran's left lower extremity radiculopathy is secondary to his now service-connected lumbar disc disease.  

10.  The Veteran does not have, and has not ever had during the pendency of the claim, an acquired psychiatric disorder other than PTSD. 


CONCLUSIONS OF LAW

1.  The AOJ's October 2002 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2002).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).

3.  The AOJ's September 2004 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).

4.  New and material evidence has not been received to reopen the Veteran's claim for service connection for a left knee disability.  38 U.S.C.A. § 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).

5.  The AOJ's September 2004 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).

6.  New and material evidence has not been received to reopen the Veteran's claim for service connection for a right knee disability.  38 U.S.C.A. § 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).

7.  The AOJ's September 2004 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).

8.  New and material evidence has been received to reopen the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. § 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).

9.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disability are met.  38 U.S.C.A. § 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2017).

10.   Resolving all doubt in favor of the Veteran, the criteria for service connection for left lower extremity radiculopathy, are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

11.  The criteria for service connection an acquired psychiatric disorder, other than PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, in an October 2002 rating decision, the AOJ denied the Veteran's application to reopen his previously denied service connection claim for bilateral hearing loss.  In a September 2004 rating decision, the AOJ denied the Veteran's application to reopen his previously denied service connection claims for a left knee disability, a right knee disability, including as due to a left knee disability, and for a low back disability.  The Veteran did not appeal either of these rating decisions and they became final.  See 38 U.S.C.A. Â§ 7104 (West 2002). The Veteran also did not submit any statements relevant to these claims within one year of either the October 2002 or the September 2004 rating decisions which would render either of them non-final for VA purposes under 38 C.F.R. § 3.156 (b). See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. Â§ 3.156 (b)).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  If the new evidence would raise a reasonable possibility of substantiating the claim when considered with the old evidence, it triggers the Secretary's duty to assist by providing a medical opinion.  

      a.  Hearing Loss

Regarding the claim for bilateral hearing loss, the AOJ initially denied the Veteran's claim for right ear hearing loss in August 1972 on the grounds that the Veteran's preexisting right ear hearing loss was not aggravated by service.  The Veteran did not appeal the decision nor was new and material evidence received within one year of the decision.  Subsequently, the Veteran filed a claim for bilateral hearing loss which was denied in October 2002 on grounds that the Veteran had pre-existing bilateral hearing loss that was not aggravated by service and that there was no evidence linking hearing loss in either ear to service.  The AOJ notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2002).  As a result, the AOJ's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2002).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Review of the evidence received since the October 2002 rating decision demonstrates that the Veteran's current left ear hearing impairment does not meet the criteria to be considered a "disability" for VA purposes under 38 C.F.R. § 3.385.  See July 2011 VA audiological examination.  In this regard, he did not have at least one auditory threshold at 40 decibels or greater, nor did he have three or more auditory thresholds at 26 or more decibels.   Additionally, the evidence does not support a finding that the Veteran's pre-existing right ear hearing loss was aggravated by service.  Id.  The Board acknowledges that VA audiological examination reports as well as VA treatment records were added to the record following the October 2002 rating decision.  However, none of these records indicate that the Veteran has a current left ear hearing loss disability for VA purposes or aggravation of a preexisting right ear hearing loss disability.  The Board is not permitted to reopen the claim on the basis of negative evidence.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  As no new and material evidence is shown, the claim is not reopened. 	

	b.  Left and Right Knees

Regarding the claim for the left knee disability, the AOJ originally denied the Veteran's claim for a left knee disability in August 1972 because the Veteran did not have a current disability.  The Veteran did not appeal and the decision became final.  Thereafter, the Veteran attempted to reopen the claim multiple times and the AOJ refused to reopen the claim in August 1987, October 2002, and September 2004.  In October 2002, the AOJ refused to reopen the claim for service connection for the left knee on the grounds that there was no objective medical evidence linking the Veteran's knee disability to service.  The AOJ again refused to reopen the claim for the same reason, in September 2004.  Evidence at the time of the September 2004 rating decision demonstrated current diagnoses of bilateral knee instability, status post left knee arthroscopic surgery, and bilateral complex meniscal tears as well as a history of chronic knee problems and use of a knee brace.  

For each of the aforementioned rating decisions, the AOJ notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2004).  As a result, the AOJ's decisions became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Review of the evidence does not indicate that the Veteran now has a left knee disability related to service.  In this regard, the Board acknowledges that new VA examination reports as well as VA treatment records were added to the record following the September 2004 rating decision.  The August 2011 VA examination report, and May 2017 VA addendum opinion, indicate that it is less likely than not that there is a relationship between the Veteran's left knee disabilities and service.  While the evidence is new, the Board finds it is not material as it does not raise a reasonable probability of supporting the claim.  To the contrary, the evidence goes against the claim.  The Board is not permitted to reopen the claim on the basis of negative evidence.  See Villalobos, supra.  As no new and material evidence is shown, the claim is not reopened. 	

Similarly, the Veteran's right knee disability claim is not reopened.  In this regard, the Veteran's claimed right knee disability was denied in October 2002.  As noted above, at that time, the Veteran had a current diagnoses of bilateral knee instability and bilateral complex meniscal tears as well as a history of chronic knee problems and use of a knee brace, but there was no evidence linking the right knee disability to service.  The denial was reiterated in September 2004.  Since the September 2004 rating decision, the Veteran raised the theory of secondary service connection, asserting that he overused the right knee in order to compensate for the left knee disability.  Unfortunately, however, as the left knee disability is not reopened, it naturally follows that the right knee disability, secondary to the left knee disability, is not reopened.  As there is no new and material evidence indicating a relationship between the right knee and service or service-connected disability, the claim is not reopened.  

	c.  Back

With respect to the low back claim, the evidence received since the time of the September 2004 rating decision includes the Veteran's sworn testimony regarding continuity of low back symptomatology since service as well as VA treatment records dated in August 1984, that were associated with the record in April 2016.  The August 1984 VA treatment record also indicates that at that time, the Veteran had a history of low back pain for the past 12 years.  This evidence was not before adjudicators when the Veteran's claim was last denied in September 2004, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	a.  Back

Having reopened the Veteran's claim for a low back disorder, the Board finds, first, that the Veteran has lumbosacral degenerative disc disease.  See May 2017 VA examination report. 

The Veteran asserts that he injured his back at the same time that he injured his leg, during a motorcycle accident in service.  He specifically offered testimony that he wore a soft back brace, similar to a girdle, for a period of time after the motorcycle accident in service.   The Board finds that the Veteran's statements regarding the incurrence of the accident in service, and wearing a brace thereafter, are both competent and credible. 

Although there is no medical opinion of record linking the Veteran's low back disability to service, the Board finds that a remand for the same is not necessary as the Board is able to grant the claim on the basis of continuity of symptomatology since service.  In this regard, the Veteran offered sworn testimony that he has experienced low back symptoms since service and that he had not experienced any intervening back injury since service.  The Board finds the statement to be competent and credible.  This is especially so in light of the August 1984 treatment records which record his statements of many years of low back pain at that time. 
 
It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for lumbosacral degenerative disc disease have been met.  As such, service connection is warranted. 

	b.  Left Lower Extremity Radiculopathy

The Veteran asserts that he has left lower extremity radiculopathy, separate from any already service-connected peripheral neuropathy, due to the low back disability.  The Board agrees.  In this regard, a July 2017 VA examination report noted that the Veteran had lower extremity sciatic nerve involvement in the left lower extremity (as well as the right lower extremity) that was moderately severe.  This finding is consistent with the recently added VA treatment records dated in August 1984.  In August 1984, the Veteran was treated for back pain with lower extremity radiculopathy.  As service connection for the lumbar spine disability is granted herein, and the evidence indicates sciatic nerve involvement of the lower extremities in the description of radiculopathy, the Board finds that service connection is warranted for the claimed left lower extremity radiculopathy. 

	c.  Acquired Psychiatric Disorder Other Than PTSD

As discussed in the Introduction above, the Veteran initially claimed service connection for PTSD, which was expanded to include acquired psychiatric disorders other than PTSD, pursuant to Clemons, supra.  Additionally, service connection for PTSD was granted by the AOJ in June 2017. 

The Board acknowledges that the Veteran's representative argued in the Informal Hearing Presentation, that this issue should be remanded for a more complete response from the Joint Services Records Research Center (JSRRC) regarding the Veteran's stressor statement.  However, the Board finds that such remand is not necessary as the Veteran's stressor statement was conceded by the JSRRC and service connection for PTSD granted thereafter.  

There is no dispute that the requirement for an in-service event is met.  See December 2015 JSRRC response.  Indeed, service connection for PTSD was granted based upon a finding of an in-service event.  However, the claim fails as an acquired psychiatric disability other than PTSD is not shown. 

The Board acknowledges that VA treatment records indicated that the Veteran may have a separate diagnosis of depression.  See e.g. March 2008 VA treatment record noting diagnosis of depression in addition to PTSD.  However, the May 2017 VA psychiatric examiner noted that the Veteran had only one acquired psychiatric disability, which was PTSD. The examiner also noted that the Veteran's symptoms of depressed mood, anxiety, suspiciousness, among others, were included in the PTSD disability.  

The Board is cognizant that, pursuant to McClain, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In McClain, the Court found that the Board erred when denying service connection for major depression on the basis that, although the veteran in that case had previously been found to have major depression attributed at least in part to his military service, the major depression had since resolved.  McClain, 21 Vet. App. at 322.  Here, however, this case is distinguishable from McClain because, in this case, the Board has found that the more probative evidence shows that the Veteran's depression and anxiety symptoms are encompassed in the PTSD diagnosis.  The Board interprets the May 2017 VA examiner's finding that the Veteran has no acquired psychiatric disorder other than PTSD, to be clarification of any prior separate diagnosis of depression.  The Veteran is not prejudiced by the finding as the Board also finds that all of the Veteran's depression and anxiety symptoms are encompassed in the PTSD diagnosis.  

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, such as his own symptoms. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability and nexus are not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-is matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate medical training and expertise to competently self-diagnose an acquired psychiatric disorder or to opine as to the etiology of any such disability (as appropriate), the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim for an acquired psychiatric disorder other than PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. Â§ 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

As no new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened.

As no new and material evidence has been received, the claim of entitlement to service connection for a left knee disorder is not reopened.

As no new and material evidence has been received, the claim of entitlement to service connection for a right knee disorder is not reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a low back disorder is reopened.

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for left lower extremity radiculopathy, is granted.

Service connection for an acquired psychiatric disorder other than PTSD, is denied. 


REMAND

Regarding the remaining issues on appeal, review of the file reveals that further development is necessary.

With respect to claims for service connection for the left foot and peripheral neuropathy of the upper extremities, the Board finds that addendum opinions are required from the May 2017 and July 2017 VA examiners.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Regarding the claim for service connection for the left foot, the May 2017 VA opinion clarified that the Veteran's heel spurs were less likely than not related to his foot injury in service.  However, the examiner did not address whether the Veteran's left foot hammer toe disability was related to the injury in service.  This is necessary in light of the examiner's prior finding of a left toe injury in service and a current disability of hammer toes in July 2011.  Even if the examiner finds that the Veteran's hammer toe disability healed during the pendency of the appeal, an opinion is required under McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Regarding the claim for service connection for peripheral neuropathy of the upper extremities, the July 2011 VA examination report listed the Veteran's constant pain in the left upper extremity as a symptom "attributable to diabetic peripheral neuropathy" but ultimately determined that the Veteran did not have peripheral neuropathy in the upper extremities.  The examiner offered no explanation for the seeming inconsistency.  

Following the July 2011 VA examination, the Veteran offered sworn testimony describing upper extremity symptoms, including that he could not raise his hands above his head without extreme pain and that he had difficulty lifting things generally.  The July 2012 Remand instructed that if new, relevant treatment records were obtained, a VA addendum opinion should be obtained.  On remand, VA treatment records were obtained which noted the Veteran's reports of numbness in the arms.  See e.g. July 2012 VA treatment record.  Given the Veteran's sworn testimony regarding upper extremity symptoms, combined with his statements to treatment providers regarding numbness in the upper extremities, the Board finds that at the very least, an addendum opinion should have been obtained in accordance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The Board acknowledges that the Veteran was provided with a VA peripheral nerves examination in July 2017; however, such examination was undertaken for the purpose of evaluating the Veteran's lower extremity neuropathy in relation to his claim for an increased rating.  The July 2017 VA examination report did not address any upper extremity symptoms.  For all of these reasons, the Board finds that the Veteran should be afforded another VA examination to determine whether he has a current disability of peripheral neuropathy in the upper extremities, attributable to service-connected diabetes mellitus.  

While on remand, any outstanding treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since May 2017. 

2.  After completion of item #1, seek an addendum opinion from the VA examiner who issued the May 2017 VA opinion regarding the Veteran's left foot disability.  The electronic claims files must be made available to the examiner for review.  If the May 2017 VA examiner is not available, seek an opinion from another appropriate examiner.  The Board leaves it to the discretion of the clinician asked to author the opinion as to whether the Veteran should be reexamined. 

The examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left foot hammer toe disability was contracted in service. 

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completion of item #1, afford the Veteran the appropriate examination to determine whether he has peripheral neuropathy of the upper extremities secondary to his service-connected diabetes mellitus.  The electronic claims files must be made available to the examiner for review.  All appropriate testing must be accomplished. 

The examiner is requested to provide opinion as to whether the Veteran has, or has had at any time during the pending claim, peripheral neuropathy of either upper extremity.  If so, the examiner is asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the upper extremities was caused or aggravated by service-connected diabetes mellitus, type II.  In reaching any conclusion, the examiner must address the July 2011 VA examination report which noted that the Veteran had constant pain in the left upper extremity attributable to diabetic peripheral neuropathy, as well as the Veteran's sworn testimony regarding limitations on lifting things over a certain weight and raising his arms above his head, and the July 2012 VA treatment record which noted the Veteran's report of numbness in the upper extremities. 

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


